          Case 2:19-cr-00638-JP Document 2 Filed 10/24/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                                                                    Filed Under Seal
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                               CRIMINAL NO.      (1w     1,p,t
               V.

FRED C. ARENA,
     a/k/a "McCormick Foley,"
     a/k/a "John S. Mosby,"
     a/k/a "Fritz Coon Heydrich,"
     a/k/a "Big 88/'
     a/k/a "Fritz Arena,"
     a/k/a "Mosby S. John"



                               ORDER FOR BENCH WARRANT



               AND NOW, this        ,Z   1    day of    ~              19, on motion of William

M. Mcswain, United States Attorney for the Eastern District of Pennsylvania, it is ORDERED

that a bench warrant be issued for the arrest of the defendant in the above-captioned case.




                                             United States Magistrate Judge
           Case 2:19-cr-00638-JP Document 2 Filed 10/24/19 Page 2 of 2



                         IN THE UNITED STATES DISTRICT COURT
                                                                                       Filed Under Seal
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                            CRIMINAL NO.         J9e- {p °3()
                V.

FRED C. ARENA,
     a/k/a "McCormick Foley,"
     a/k/a "John S. Mosby,"
     a/k/a "Fritz Coon Heydrich,"
     a/k/a "Big 88,"
     a/k/a "Fritz Arena,"
                                                                       OCT ·2 4 2019
     a/k/a "Mosby S. John"                                          KAlEEAAXMAN' t·~   -.
                                                                                  ·-- •. r,
                                                                    Y- --- ~.,:;. ::: i,


                              MOTION FOR BENCH WARRANT



                                   th
               AND NOW, this 24 day of October, 2019, William M. Mcswain, United States

Attorney for the Eastern District of Pennsylvania, and Joseph A. LaBar, Assistant United States

Attorney move the Court for the allowance of a bench warrant in the above-entitled case directed

to the United States Marshal, Eastern District of Pennsylvania, or any other United States

Marshal or officer authorized to execute same.




                                             Respectfully submitted,

                                            WILLIAM M. McSWAIN
                                            United States Attorney




                                            JOSE~ ~
                                            Assistant United States Attorney
